Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The submitted information disclosure statement (IDS) complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-2 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 13 of U.S. Patent 10937417.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1-2 of the instant application merely broadens the scope of the claim 1 and 13 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.
As an example, claim 1 of the current application and claim 1 of the Patent are illustrated below.
Current Application
U.S. Patent 10937417
1. A method for building a response for a machine learning-based dialogue agent based on mapping unstructured data of an utterance to one of a plurality of distinct categories of dialogue, the method comprising:
 identifying utterance data; 
implementing one or more machine learning classifiers that generate one or more predictions for handling the utterance data; computing a semantic vector value for one or more slot segments of the utterance data; assessing the semantic vector value for each of the one or more slot segments of the utterance data against a multi-dimensional vector space of structured categories of dialogue; wherein: 
the multi-dimensional vector space comprises vector values for a plurality of distinct structured categories of dialogue, each of the plurality of distinct structured categories of dialogue having an expanded hierarchical structure, wherein the assessment includes:
 (i) computing a first similarity metric value for each pairing of the one or more slot segments of the utterance data and each distinct top-level category of the expanded hierarchical structure based on the evaluation; 
(ii) computing a second similarity metric value for each pairing of the one or more slot segments of the utterance data and each of one or more distinct sub- categories of dialogue of a given expanded hierarchical structure; 
(iii) computing an average similarity metric value for each the plurality of distinct structured categories of dialogue based on a sum of the first similarity metric value for each distinct top-level category and the second similarity metric value of the given expanded hierarchical structure; 
selecting one structured category of dialogue from the plurality of distinct structured categories of dialogue based on the computed average similarity metric value for each of the plurality of distinct structured categories of dialogue of the multi- dimensional vector space; and
 producing a response to the utterance data that is communicated via the machine learning-based dialogue agent based at least on the selected one structured category of dialogue.
1. A method for building a response for a machine learning-based dialogue agent based on mapping unstructured data of an utterance to distinct categories of dialogue, the method comprising: 
identifying utterance data comprising a verbal communication or a textual communication to a machine learning-based dialogue agent; 
implementing one or more machine learning classifiers that: 
(i) predict one or more slot segments of the utterance data based on an input of the utterance data; 
(ii) predict a slot classification label for each of the one or more slot segments of the utterance data; 
computing a semantic vector value for each of the one or more slot segments of the utterance data; 
assessing the semantic vector value of the one or more slot segments of the utterance data against a multi-dimensional vector space of structured categories of dialogue, wherein: 
the multi-mensional vector space comprises vector values for a plurality of distinct structured categories of dialogue, each of the plurality of distinct structured categories of dialogue having an expanded hierarchical structure, the expanded hierarchical structure of each of the plurality of distinct structured categories of dialogue includes: 
(a) a distinct top-level category having a distinct top-level vector value and 
(b) one or more distinct sub-categories of dialogue having one or more distinct sub-category vector values, wherein the one or more sub-categories of dialogue are subordinate to the distinct top-level category of dialogue and define categories of dialogue with a narrower scope of semantic meaning than the distinct top-level category of dialogue; 
wherein the assessment includes: 
(i) evaluating the semantic vector value for each of the one or more slot segments of the utterance data against each of the distinct top-level category; 
(ii) computing a first similarity metric value for each pairing of the one or more slot segments of the utterance data and each distinct top-level category based on the evaluation; 
(iii) selectively evaluating the semantic vector value for each of the one or more slot segments of the utterance data against the one or more distinct sub-categories of dialogue of one or more expanded hierarchical structures of the plurality of distinct structured categories of dialogue based on the computed first similarity metric value for each pairing; 
(iv) computing a second similarity metric value for each pairing of the one or more slot segments of the utterance data and each of the one or more distinct sub-categories of dialogue of a given expanded hierarchical structure;
 (v) computing an average similarity metric value for each the plurality of distinct structured categories of dialogue based on a sum of the first similarity metric value for each distinct top-level category and the second similarity metric value of the given expanded hierarchical structure; 
selecting one structured category of dialogue from the plurality of distinct structured categories of dialogue based on the computed average similarity metric value for each of the plurality of distinct structured categories of dialogue of the multi-dimensional vector space; and 
producing a response to the utterance data that is communicated via the machine learning-based dialogue agent based at least on the selected one structured category of dialogue.


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELALI SERROU/Primary Examiner, Art Unit 2659